{¶ 96} Although I concur with the majority opinion, I write separately to further emphasize our disposition of Supplemental Error I, which contends that the trial court erred in sentencing the appellant to more than the minimum sentence of imprisonment.
 {¶ 97} It is clear that the lower court considered the activities of the appellant to be the worst forms of the offense by detailing appellant's molestation of his daughter beginning at the age of eight years old and his inappropriate behaviors, to say the least, with a boy from Pennsylvania. This was the worst form of rape because of the victim's age, relationship to the offender and mental harm upon the victim. The maximum term of incarceration, although not given here, would have been warranted.